              Case 2:21-cv-00272-BLW Document 7 Filed 07/23/21 Page 1 of 2




Mark S. Northcraft, ISB No. 9892                             The Honorable B. Lynn Winmill
Aaron D. Bigby, ISB No. 10172
NORTHCRAFT BIGBY PC
819 Virginia Street, Suite C-2
Seattle, WA 98101
Telephone: (206) 623-0229
Facsimile: (206) 623-0234
Email: mark_northcraft@northcraft.com
        aaron_bigby@northcraft.com
Attorneys for Defendant Echo Rental Company



                                 UNITED STATES DISTRICT COURT
                                    FOR THE STATE OF IDAHO

RUSSELL SORENSEN, as executor of the                 No. 2:21-cv-00272-BLW
estate of DAVID E. SORENSEN, deceased,
HEATHER SORENSEN, as mother of M.M.S.,
a minor; HEATHER SORENSEN, as mother of
M.A.S., a minor; HEATHER SORENSEN,                   DEFENDANT ECHO RENTAL
DALLIN SORENSEN, DANE SORENSEN,                      COMPANY’S CORPORATE
and MADISON SORENSEN;                                DISCLOSURE STATEMENT

                                   Plaintiffs,

         v.

ECHO RENTAL COMPANY, REBECCA
CAWLEY, as personal representative of the
estate of JAY MICHAEL CAWLEY, deceased,
BROOKS SEAPLANE SERVICE, INC., and
ANNE MARGARET LUNT, as personal
representative of the estate of NEIL LUNT,
deceased,

                                   Defendants.


         Pursuant to Federal Rule of Civil Procedure 7.1, Defendant Echo Rental Company states

that it is an Idaho corporation. Defendant Echo Rental Company is a wholly owned subsidiary of

DeAtley Crushing Company; DeAtley Crushing Company is the wholly owned subsidiary of

Eucon Corporation; no publicly held corporation owns 10% or more of Echo Rental Company’s

stock.

///


DEFENDANT ECHO RENTAL COMPANY’S
CORPORATE DISCLOSURE STATEMENT - 1
w:\sorensen\pld\corp disclosure stmt (Echo Rental)
           Case 2:21-cv-00272-BLW Document 7 Filed 07/23/21 Page 2 of 2




        DATED this 23rd day of July, 2021.

                                                     NORTHCRAFT BIGBY PC

                                                     /s/ Aaron D. Bigby
                                                     Mark S. Northcraft, ISB No. 9892
                                                     Aaron D. Bigby, ISB No. 10172
                                                     Attorneys for Defendant Echo Rental Company




DEFENDANT ECHO RENTAL COMPANY’S
CORPORATE DISCLOSURE STATEMENT - 2
w:\sorensen\pld\corp disclosure stmt (Echo Rental)
